Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 31, 2022

                                      No. 04-22-00062-CR

                                    Ricardo ARREOLA, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 20-05-0097-CRA
                         Honorable Walden Shelton, Judge Presiding


                                         ORDER
       This court has received the clerk’s record and supplements, which contain no signed
order following the trial court’s denial of Appellant’s motion to suppress. Accordingly, this
court orders the trial court to file an order finalizing its ruling from March 1, 2021, with the
Court of Appeals and to enter a signed order if it has not been entered. See TEX. R. APP. P. 27.2;
Hodo v. State, 419 S.W.3d 382, 386 (Tex. App.—Amarillo 2010, no pet.). The due date for the
order is November 14, 2022.
       All other deadlines in this appeal are suspended pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court